Title: Abigail Adams to Thomas Boylston Adams, 7 November 1797
From: Adams, Abigail
To: Adams, Thomas Boylston


        
          my Dear Thomas
          East Chester Novbr 7th 1797
        
        Your Letters have become Such a model of elegant composition, that I cannot but think you must discover So many dificencies in my untoutord stile, that I feel a little anxious in Exposing it to your Eye. your desire however to obtain intelligence from your Native Land, and from the Friends, and Relatives you have Left there, will induce

you to pass over with a less scrutinizing Eye the affectionate sentiments of the Heart, tho unadorned by the elegance of Language.
        Since I have been at this place, a Village 20 miles from N york, I have had the pleasure of receiving two Letters from you dated in London, one of July 24th and the other August 17th. Your Letters are the reviveing cordials of my spirits. they administer consolation for your absence, which I fondly hoped, would not have been protracted an other year. yet I cannot but approve your resolution to accompany your Brother to Berlin, especially as he appears so Chagrined at the alteration in his Mission. His scruples are too nice. the Appointment being of the same grade as his former, I see no objection at his holding it from his Father. the successor in Lisbon is a very honorable Man. Mr smith having Served his Country 8 Years in the Legislature, was entitled to an advancement, and he wished it abroad. I do not know where his place can be supplied take him in all respects. His state have chosen mr Pinckney late Minister in London, whose qualifications are better known to Your Brother than to me, never having had the pleasure of seeing him.
        I am glad your Brother married before he went to Berlin as I have not a doubt it will contribute to his happiness, and domestic comfort. “celibacy is existance thrown away, and every unmarried day is a blank in Life” said a great advocate for Matrimony. these expressions must be received with allowence, not implicitly follow’d. yet the Man who voluntarily lives a Bachelor deprives himself of one great end of his Being, social happiness. I do not however recommend very early Marriages. I am not displeased to find you disposed to return single to America—
        The account given by you, to your Father, and to me, of your Parissian tour entertaind and pleased us, as well as your reception by our old Friend and acquaintance the benevolent Abbe Arnoux, whom I remember with affection— Your introduction to a distinguishd Member of the directory, the notice you received from him, and the distinction paid you, by no means agrees with, the obliging information communicated by a mr Putman to his Friends in Boston, “that you had been orderd to quit Paris.” this I never believed, but the Jacobin Printers Seazd it with the eagerness of sharks, and circulated it, with the greediness of vultars.
        Mr Twist arrived last week, and deliverd your Letter at our House to mr Brisler who transmitted it to me. he had just returnd to Philadelphia with his Family; having been obliged to leave the House

alone, and escape for his Life to Trenton during the Fever. when I go to Philadelphia, as I expect to in a few Days, I shall seek out this Gentleman and pay him all the attention a recommendation from my dear son intitles him to.
        I fear I have not acknowledgd Some Letters which I received from your Brother and you whilst at Quincy. my time which I intended to have past in retirement there, was so constantly occupied by company, that I found less leisure than at Philadelphia. it is only Since I have been here at this Village that I can say, I have been retired.
        your sister is well, and I believe will pass the Winter with us. she has a fine little Girl near three years old—
        Agreable to your Brothers & your request I am endeavouring to find a successor to you. The young Gentleman your Brother named to me, is living with a Merchant in Boston, a Buisness he prefered to the study of the Law, which Would have been his Fathers choice.— I presume as his mind is bent upon that, he would not wish a different occupation. I have with your Fathers Consent, proposed to mr Malcom to take the place. Mr Malcom, is the Son of the late Gen’ll Malcom of N york. he studied Law with your Brother Charles, and by him was recommended to your Father as a private Secretary, as such he has served. he has a pretty property of his own left him by an uncle. he is a Discreet young Gentleman of amiable Manners and obliging disposition— he cannot however be Spaired untill next fall, when William shaw will be at liberty to take his place— I shall be able when I write you again to be more decicive, as he has requested time for consideration.
        we have again been call’d to mourn the Death of a young Relative, Charles smith, tho in the Bloom of Health and Vigor 5 months ago. survived his sister only three Months. he dyed of a consumption at Haverhill where he lived beloved, and dyed lamented.
        
          “Lifes little stage, is a small eminence
          Inch high above the Grave, the home of Man
          Where dwell the Multitude”
        
        four or five years absence will make many Chasms amongst your acquaintance. it will give vigor to youth, but wrinkles to Age, and you will find Time has shed his hoary Honours upon the Heads of your Parents. if he spairs their Lives to you, perhaps he will have so changed them, as to make the alteration painfull to you, but tho

he may waist and decay these earthly Fabricks, whilst the Heart Beats, it will Beat for the Welfare and happiness of those who are deservedly Dear to their ever affectionate / Mother
        
          Abigail Adams
        
      